COLEMAN, J.
The defendants were convicted of larceny from the person, which by statute is made a felony. The case was appealed to revise the ruling of the court, in refusing an instruction requested by the defendants. The proposition of law asserted in the charge is, that there can be no larceny from the person, “unless the property is forcibly or secretly taken from the person.” Neither force nor secrecy are necessary elements of larceny. Every robbery of the person in-*38eludes larceny, and if the indictment is properly framed, the party may be convicted of larceny under an indictment for robbery. To constitute robbery there must be “force” or “a putting in fear.” Either will suffice, if the other elements of a fraudulent and felonious taking are present. Larceny is the felonious taking and carrying away the personal property of another, with the fraudulent intent to convert it to the use of the taker, or to deprive the owner thereof. A secret taking is evidential of the existence and presence of some one or more of the constituents of larceny, but is nothtself an element. The authorities are clear against the proposition of the charge.-Morris v. State, 97 Ala. 82; Thomas v. State, 91 Ala. 84; Allen v. State, 58 Ala. 98; Roscoe Cr. Ev., §§ 917, 918; Wharton Cr. Law, § 1700; 2 Russell on Crimes, p. 176.
The indictment was properly framed to meet the facts of the case, and we find no error in the record.
Affirmed.